Title: [1780. January 4. Tuesday.]
From: Adams, John
To: 


      1780. January 4. Tuesday. At Astorga, We found clean Beds and no fleas for the first time since We had been in Spain. Walked twice round the Walls of the City, which are very ancient. We saw the Road to Leon and Bayonne and the road to Madrid. There is a pleasant Prospect of the Country from the Walls. Saw the Market of Vegetables. The Onions and Turnips were the largest and finest I ever saw. The Cabbages, Carrots &c. appeared very good. Saw the Markett of Fuel, which consisted of Wood, Coal, Turf and Brush. Numbers of the Marragatto Women attended the Market with their Vendibles. These were as fine as any of our American Indian Squaws and a great deal more filthy. Their Ornaments consisted of Crucifixes, Beads, Chains, Earrings and Finger Rings, in Silver, brass or glass, about their Necks and Arms.
      We went to see the Cathedral Church which is the most magnifi­cent I had yet seen in Spain. Saw the Parliament House, or Casa del Cieudad, where the Corregidor and City Magistrates assemble, to deliberate, and to execute the orders of the King. Some of the Spaniards brought me the Gazette of Madrid of the 24th of December, in which was this Article.
      
       
       
        
         Coruña 15 de Diciembre
         Hoy mismo han llegado á esta Plaza el Cabellero Juan Adams Miembro del Congreso Americano, y su Ministro Plenipotentiario, á la Corte de Paris, y Mr. Deane i.e. Dana Secretario de Embaxada quienes salieron de Boston el 15 de Noviembre Ultimo á bordo de la Fregata Francesa de Guerra la Sensible que entro en el Ferrol el dia 8 del corriente. Trahe la Noticia de que habiendo los Ingleses evacuado a Rhode Island y retirado todas sus Tropes a Nueva York. Los Americanos tomaron Possession de todos los Puestos evacuados.
        
       
      
      This Afternoon a genteel Spaniard came to my Lodgings to offer me, all Sorts of Services and good Offices, and to enquire if I wanted any kind of Assistance or if I wanted Cash. Said he had received a Letter from Mr. Lagoanere at Corunna desiring him to afford me every Aid in his Power, and to furnish me with Money if I wanted it. I thanked him and desired him to thank Mr. Lagoanere, but to assure him that I wanted nothing and that I had got so far on my Journey very well.
     